DENY; and Opinion Filed July 18, 2013.




                                        S   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                     No. 05-13-00902-CV

                       IN RE BRENDEN F. DETERMANN, Relator

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 02-05622-R

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice O'Neill
       Relator contends the trial judge’s default order and judgment naming him as the father of

a child is void. The facts and issues are well known to the parties, so we need not recount them

herein. Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus and

motion for emergency relief.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE

130902F.P05